Exhibit 10.43

 

LEASE EXTENSION AGREEMENT #6

 

This Agreement is made as of the 12th day of December 2007 by and between UFP
Technologies, Inc., a Delaware Corporation (hereinafter referred to as TENANT)
and 1235 National Avenue, LLC, an Illinois limited liability company
(hereinafter referred to as “LANDLORD”).

 

WITNESSETH:

 

WHEREAS, by lease dated September 24, 1996, Rothbart Realty Company as agent for
the Beneficiaries of Cole Taylor Bank, not personally but as Trustee under the
Trust Agreement dated the 21st day of June, 1977 and known as Trust Number U/T
77-1263 leased to Foam Cutting Engineers, Inc. the premises commonly known as
1235 National, in Addison, Illinois (hereinafter referred to as the “PREMISES”),
under certain terms, covenants, conditions and agreements (hereinafter referred
to as “LEASE”) and said LEASE is still in full force and effect either under its
original terms thereof, or by virtue of one or more amendments, assignments
and/or extensions to the LEASE as hereinafter recited; and

 

WHEREAS, under a Lease Extension Agreement #1 dated April 7, 1999; a Lease
Extension Agreement #2 dated April 12, 2002; a Lease Extension Agreement #3
dated January 7, 2003; a Lease Extension #4 dated December 22, 2003, and a Lease
Extension Agreement #5 dated January 4, 2006, Rothbart Realty Company as agent
for the Beneficiaries of Cole Taylor Bank, not personally but as Trustee under
the Trust Agreement dated the 21st day of June, 1977 and known as Trust Number
U/T 77-1263 and TENANT extended the Term of the LEASE, under certain term,
covenants, conditions and agreements (collectively, hereinafter referred to as
“Lease Extension Agreements”); and

 

WHEREAS, by an Assignment and Assumption of LEASE, Foam Cutting Engineers, Inc.,
assigned all their right title, and interest in the LEASE to FCE, a Division of
UFP Technologies, Inc., a Delaware Corporation (hereinafter referred to as
“Tenant Assignment”); and

 

WHEREAS, by an assignment dated January 1, 2006, Rothbart Realty Company as
agent for the Beneficiaries of Chicago Title Land Trust as successor trustee of
Cole Taylor Bank, not personally but as Trustee under the Trust Agreement dated
the 21st day of June, 1977 and known as Trust Number U/T 77-1263 assigned all
their right title, and interest in the LEASE, Lease Extension Agreements, and
Tenant Assignment to 1235 National Avenue, LLC, an Illinois limited liability
company (herein after referred to as “Assignee-Landlord”) which assignment shall
hereinafter be referred to as “Landlord

 

1

--------------------------------------------------------------------------------


 

Assignment”. Both the Assignor-Landlord and the Assignee-Landlord individually
or collectively shall be referred to as “LANDLORD”; and

 

WHEREAS, the LEASE, Lease Extension Agreements, Tenant Assignment, Landlord
Assignment, and this Lease Extension Agreement #6 are all incorporated herein
and shall collectively hereinafter be referred to as “REVISED LEASE”; and

 

WHEREAS, LANDLORD, and TENANT desire to herein make certain modifications,
amendments and additions to the REVISED LEASE.

 

NOW, THEREFORE, LANDLORD and TENANT, in consideration of the mutual covenants
and agreements herein contained, and other good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged by each of the parties
intending hereto to be legally bound hereby, covenant and agree that this
REVISED LEASE shall provide as follows:

 

1.             The above recitals are hereby incorporated into this Agreement;

 

2.             The following modifications, amendments and additions are made to
the REVISED LEASE:

 

(A)          The Term of the REVISED LEASE is hereby extended for an extended
Term beginning on August 1, 2008, and terminating on July 31, 2010 (hereinafter
referred to as “Extended Term”).

 

(B)           The monthly Base Rent during this Extended Term shall be as
follows:

 

From: August 1, 2008

 

To:  July 31, 2009

 

$

161,796.00

 

Annualized

 

 

 

 

 

$

13,483.00

 

Monthly

 

 

 

 

 

 

 

 

 

From: August 1, 2009

 

To:  July 31, 2010

 

$

165,840.00

 

Annualized

 

 

 

 

 

$

13,820.00

 

Monthly

 

 

(C)           The Option to Extend as set forth in Section 2(D) of Lease
Extension Agreement #5 shall be deleted in its entirety.

 

(D)          TENANT shall have an option (“Option”) exercisable by  written
notice to LANDLORD given no later than December 31, 2009 time being of the
essence for the giving of such notice to extend the Term of this REVISED LEASE
for an extended Term beginning on August 1, 2010  and terminating on July 31,
2012.  In the event TENANT fails to exercise this Option, TENANT’S rights
hereunder shall be null and void and be of no further force or effect. In the
event TENANT so exercises this Option, the Annual Base Rent for the first year
of the Extension Term shall be the prevailing Fair Market Rent or an agreed to
Base Rent, but in no event less than One Hundred Sixty-Five Thousand Eight
Hundred Forty ($165,840.00) Dollars, and the Base Rent for each succeeding

 

2

--------------------------------------------------------------------------------


 

year shall be increased by two point five percent (2.5%). In the event said
agreement as to the Extension Term’s Base Rent is not obtained by March 1, 2010,
then the matter shall be determined by arbitration according to the Illinois
Arbitration Statute, and the expense of the arbitration shall be share equally
by the parties. One-Twelfth (1/12th) of the adjusted Annual Base Rent as
determined in the foregoing shall be the Monthly Base Rent, but in no event
shall the adjusted Monthly Base Rent be less than the Monthly Base Rent or
adjusted Monthly Base Rent in the immediately preceding month.

 

It shall be a condition of TENANT’s right to exercise this Option that TENANT is
in substantial with all the terms and conditions of this REVISED LEASE both at
the time of TENANT’S exercise of this Option and at the time the Option Term is
scheduled to Commence.  This condition may be waived by LANDLORD at its sole
discretion and may not be used by TENANT as a means to negate the effectiveness
of TENANT’S exercise of this Option. Except as provided in Section 16 of the
LEASE, TENANT hereby acknowledges that the within Option shall not be
transferred or assigned.

 

(E)           An electronically transmitted facsimile copy of an original
signature shall be deemed valid and binding, and shall have the same legal
effect as manually executed original.

 

(F)           TENANT represents that TENANT has dealt directly with and only
with Rothbart Realty Company as broker in connection with this REVISED LEASE and
TENANT and LANDLORD each agree to indemnify and hold the other harmless from all
claims or demands of any other broker or brokers for any commission alleged to
be due such broker or brokers in connection with either party participating in
the negotiation of this REVISED LEASE. The Principals of Rothbart Realty Company
has an ownership interest in the PROPERTY, which is the subject matter of this
REVISED LEASE.

 

(G)           So long as TENANT is not in default, during the Term of this
REVISED LEASE, TENANT shall have an option to terminate this REVISED LEASE
(hereinafter referred to as “Termination Option”) effective at any time after
February 28, 2008  This Termination Option is granted subject to the following
terms and conditions:

 

(i) TENANT shall give LANDLORD at least Two Hundred Ten Days (210) prior
irrevocable written notice as to TENANT’S election to terminate this REVISED
LEASE (hereinafter referred to as “Tenant’s Notice”) time being of the essence
for the giving of such termination notice; provided that TENANT may only
terminate this

 

3

--------------------------------------------------------------------------------


 

REVISED LEASE as of the last day of a month ( hereinafter referred to as
“Termination Date”);  that the Termination Date stated in Tenant’s Notice shall
not occur during the months of December, January and/or February; and that the
Termination Date shall be no less than Two Hundred Ten Days (210) after Tenant’s
Notice, but in no event shall the Termination Date be prior to September 30,
2008.

 

(ii) It shall be a condition of TENANT’S right to exercise this Termination
Option that TENANT is in compliance with all the terms and conditions of this
LEASE both at the time of TENANT’S exercise of this Termination Option and at
the Termination Date.  This condition may be waived by LANDLORD at its sole
discretion and may not be used by TENANT as a means to negate the effectiveness
of TENANT’S exercise of this Termination Option.

 

(iii)          If TENANT timely and properly exercises this Termination Option,
(i) all rent payable under this REVISED LEASE shall be paid through and
apportioned as of the Termination Date and (ii) TENANT shall surrender and
vacate the PREMISES and deliver Possession thereof to LANDLORD on or before the
Termination Date in the condition required under the REVISED LEASE, as if the
Termination Date were the original termination date of this REVISED LEASE. 
TENANT shall thereafter be relieved of all their obligations under this REVISED
LEASE, except for those obligations accruing prior to the Termination Date or
those obligations, which by their terms expressly survive the Termination Date.

 

                                (v)           This Termination Option shall
automatically terminate and become null and void upon the earlier to occur of
(i) the termination of TENANT’S right to Possession of the PREMISES; (ii) the
assignment by TENANT of this REVISED LEASE, in whole or in part; (iii) the
sublease by TENANT of all or any part of the PREMISES demised under this REVISED
LEASE; (iv) the recapture by LANDLORD of any space under Section 16 of the
LEASE; (v) the failure of TENANT to timely or properly exercise this Termination
Option; or (vi) TENANT is in default under this REVISED LEASE during the period
of time from the date that TENANT exercises this Termination Option or on the
Termination Date.

 

It shall be a condition of TENANT’S right to exercise this Option to Terminate
that TENANT is not in default of any of the terms and conditions of this REVISED
LEASE beyond applicable notice and cure periods both at the time of TENANT’S
exercise of such Option to Terminate and at the time such Option to Terminate
shall be effective.  This condition may be waived by LANDLORD at its sole

 

4

--------------------------------------------------------------------------------


 

discretion and may not be used by TENANT as a means to negate the effectiveness
of TENANT’S exercise of its Termination Option.

 

3.         All terms, covenant, conditions and agreements of this REVISED LEASE
shall remain unmodified and in full force and effect except as expressly herein
provided.

 

4.         All defined terms contained in this Lease Extension Agreement #6
shall ascribe to the definitions contained in LEASE.

 

5.         This Lease Extension Agreement #6 shall be binding if executed by
TENANT prior to January 15, 2008.

 

IN WITNESS WHEREOF, LANDLORD and TENANT have caused this Lease Extension
Agreement #6 to be duly executed as of the date and year first above-written.

 

 

LANDLORD:

 

1235 National Avenue, L.L.C.

 

an Illinois limited liability company

 

 

BY:

SLJ Properties, L.L.C., Manager

 

 

 

BY:

 

 

 

 

 

 

Gary B. Rothbart, Operating Manager

 

 

 

 

 

TENANT:

UFP Technologies Inc.,

 

a Delaware Corporation

 

 

 

 

 

BY:

 /s/ Ronald J. Lataille

 

 

 

 

 

 

 

ATTEST

 /s/ A.J. Hagan

 

 

5

--------------------------------------------------------------------------------